MAINE SUPREME JUDICIAL COURT                                               Reporter of Decisions
Decision: 2022 ME 34
Docket:   Cum-21-413
Argued:   May 9, 2022
Decided:  June 21, 2022

Panel:       STANFILL, C.J., and MEAD, JABAR, HORTON, CONNORS, and LAWRENCE, JJ.*



                         IN RE WEAPONS RESTRICTION OF J.


JABAR, J.

         [¶1] J. appeals from a judgment entered by the District Court (Portland,

Kelly, J.) extending a weapons restriction placed on J. because J. presents a

likelihood of foreseeable harm. On appeal, J. argues that Maine’s weapons

restriction statute, a Yellow Flag law,1 34-B M.R.S. § 3862-A (2022), is

unconstitutional because it conflicts with article I, section 16 of the Maine

Constitution; Maine’s weapons restriction statute is unconstitutionally void for

vagueness; the court’s decision to extend the initial weapons restriction order

was not supported by clear and convincing evidence; the court erred by failing



  *    Although Justice Humphrey participated in the appeal, he retired before this opinion was
certified.
  1   Yellow Flag laws permit law enforcement to petition the courts for an order allowing law
enforcement to temporarily seize firearms from individuals who may be in danger of hurting
themselves or others. Yellow Flag laws require an opinion from a medical practitioner that the
individual represents a danger to himself or others. Red Flag laws also permit law enforcement to
petition the courts for an order, but without the requirement of an opinion from a medical
practitioner.
2

to make factual findings in its order extending the weapons restriction; and

there was prosecutorial misconduct. We affirm.

                                          I. BACKGROUND

          [¶2] We draw the following facts from the evidence presented at trial,

viewed in the light most favorable to the trial court’s judgment. See State v.

Sasso, 2016 ME 95, ¶ 2, 143 A.3d 124.

          [¶3] On the night of September 8, 2021, J. was intoxicated and upset

because he was going to euthanize his dog the next morning, he had recently

learned his mother was going to move in with his financially abusive brother,

and his niece had just died of a drug overdose. He came out of his bedroom in

an agitated state carrying a handgun and told his girlfriend that he needed to

go outside for a few minutes. After J.’s girlfriend took the handgun away from

him, J. came out of his bedroom with another handgun, which she also took from

him. J.’s girlfriend could not calm him down, so she called 9-1-1. J.’s girlfriend

was “afraid that he was either going to hurt himself or [that he] might damage

something.” She was also afraid that J. was going to kill himself.

          [¶4] During the nearly twenty-minute 9-1-1 call,2 J. repeatedly tried to

get back into his bedroom to retrieve more firearms but was blocked by his


    2   A recording of this call was admitted in evidence and portions were played for the trial court.
                                                                                                    3

girlfriend. He ranted that he was going to kill any police officers who came to

his home.       When the dispatcher asked whether J. had any more guns J.

apparently overheard the question3 and replied “Many . . . Many.”                            J. also

grabbed two kitchen knives: a fifteen- to sixteen-inch-long serrated bread knife

and a meat knife. While the dispatcher remained on the phone with J.’s

girlfriend, J. made numerous threatening statements, including, “If you come to

my house, I will fucking kill you”; “I will fucking kill the first cop that shows up

here! Let’s do this! J.’s ready!”; and, “The first fucking cop to come to my house

is a dead motherfucker.”

       [¶5] J. left the house while his girlfriend continued to speak to the

dispatcher. When several sheriff’s deputies arrived at the home, J. was standing

in the driveway armed with two knives.                      The deputies approached and

repeatedly asked him to drop the knives. J. did not drop the knives and began

slowly walking down the driveway toward the deputies. The deputies shot J.

with two less-than-lethal rounds, but these had limited effect; a third shot, to

his groin, finally caused him to drop the knives, and the deputies were able to

take him into custody.



   3 Based on the recording, it appears that for part of the call J. was able to hear the dispatcher’s
questions to J.’s girlfriend.
4

        [¶6] During the time that officers took him into custody, J. remained

agitated and continued to threaten the police. When asked what he intended to

do with the guns, J. said “take care of business,” added that it was not the

deputy’s business, and stated that, if J. wanted to shoot himself, he could. He

calmed down on the way to Maine Medical Center but became agitated again

when he arrived, threatening to kill his girlfriend.

        [¶7]     While J. was in protective custody,4 34-B M.R.S. §§ 3862,

3862-A(1)(J), (2) (2022), a doctor assessed him for approximately six hours,

describing him as “possibly mildly intoxicated” and “very belligerent towards

the law enforcement officers and the medical staff.” Based on this assessment,

reports from the sheriff’s deputies,5 and medical records indicating that he had

previously been belligerent toward medical staff, the doctor completed a

written assessment that stated that J. was “a mentally ill person within the

meaning of 34-B M.R.S. § 3801(5)” and that he “pose[d] a likelihood of




   4 34-B M.R.S. § 3862 allows a law enforcement officer to take a person into protective custody,

after which the officer must “deliver the person immediately for examination by a medical
practitioner,” when that officer has “probable cause to believe that a person may be mentally ill and
that due to that condition the person poses a likelihood of serious harm as defined in section 3801.”
    5“[T]he law enforcement officer shall provide to the medical practitioner the information that led
to the protective custody . . . .” Id. § 3862-A(2)(A).
                                                                                  5

foreseeable harm within the meaning of 34-B M.R.S. § 3862-A.” See 34-B M.R.S.

§ 3862-A(2)(B).

      [¶8]   On September 9, 2021, a deputy applied to the court for an

“endorsement” of the doctor’s assessment pursuant to section 3862-A(3)

authorizing law enforcement to notify J. that he was required to surrender his

weapons and was prohibited from possessing any weapons. Attached to the

application was a statement of probable cause and the written assessment by

the doctor, as required by the statute. The court (Woodman, J.) endorsed the

application, thereby prohibiting J. from possessing dangerous weapons

pending a judicial hearing. See id. § 3862-A(1)(C), (4)(A). On September 10,

2021, the State filed a petition to extend the restriction for a period of up to one

year, and a hearing was scheduled for September 22, 2021.                   See id.

§ 3862-A(6)(A).

      [¶9] During the hearing, which is governed by 34-B M.R.S. § 3862-A(6),

the court (Kelly, J.) heard testimony from J.’s girlfriend, one of the deputies who

took J. into custody, the evaluating doctor, and J. J. was represented by counsel.

See id. § 3862-A(6)(A). In his testimony, J. admitted the events of the night. He

testified that his dog had since been euthanized, that he would never hurt his

girlfriend or the police, and that this was his first interaction with the police
6

since the 1990s. However, he also testified that he had neither stopped

drinking nor sought mental health treatment and that the issues surrounding

his brother and mother were still ongoing. He testified that the lesson he

learned the night of September 8, 2021, was “[n]ever call 9-1-1.”

        [¶10]    The court entered a written order on September 22, 2021,

extending the restriction to September 22, 2022. The court used a form order

and selected the box indicating that “pursuant to 34-B M.R.S. § 3862-A(6)(D),

the Court finds that there is clear and convincing evidence to continue or extend

the initial weapons restriction order.” Although the form order provided a

space for the court to describe the evidence upon which the decision was based,

the court left this portion of the form blank. Neither party requested additional

findings under M.R. Civ. P. 52(a). As required by statute, the court also

scheduled a hearing for August 3, 2022, forty-five days before the expiration of

the order, to determine whether the order would be extended further.6 See

34-B M.R.S. § 3862-A(6)(D)(3). J. timely appealed. See 14 M.R.S. § 1901 (2022);

M.R. App. P. 2B(c)(1).




    6The order set the hearing date for August 3, 2022, which is fifty days before the date that the
order expires. The statute, however, requires that the hearing be held “within 45 days prior to the
expiration of the order.” 34-B M.R.S. § 3862-A(6)(D)(3).
                                                                                 7

                                 II. DISCUSSION

      [¶11] J. raises five claims on appeal: (1) section 3862-A violates article I,

section 16 of the Maine Constitution; (2) section 3862-A is unconstitutionally

vague; (3) the extension of the weapons restriction was not supported by clear

and convincing evidence; (4) the court erred by failing to make factual findings

when it extended the weapons restriction; and (5) during closing arguments,

the prosecutor committed misconduct.

A.    Constitutionality under the Maine Constitution

      1.    Article I, Section 16

      [¶12] We review questions of constitutional interpretation de novo.

State v. Reeves, 2022 ME 10, ¶ 42, 268 A.3d 281. The party “challenging the

constitutionality   of   a   statute   bears   a   heavy   burden    of   proving

unconstitutionality[,] since all acts of the Legislature are presumed

constitutional.” Bouchard v. Dep’t of Pub. Safety, 2015 ME 50, ¶ 8, 115 A.3d 92

(quotations marks omitted). When making a facial challenge to a statute, the

party “must demonstrate that ‘no set of circumstances exists under which the

[statute] would be valid.’” Guardianship of Chamberlain, 2015 ME 76, ¶ 10, 118

A.3d 229 (quoting United States v. Salerno, 481 U.S. 739, 745 (1987)). To prevail

against the presumption of constitutionality, “the party challenging the statute
8

must demonstrate convincingly that the statute and the Constitution conflict.”

Bouchard, 2015 ME 50, ¶ 8, 115 A.3d 92 (alterations and quotation marks

omitted). Finally, “all reasonable doubts must be resolved in favor of the

constitutionality of the statute.” Id. (quotation marks omitted).

      [¶13] Article I, section 16 of the Maine Constitution provides, “Every

citizen has a right to keep and bear arms and this right shall never be

questioned.” This section was amended in 1987, when the people of Maine

voted to remove “for the common defense” from the original provision. See

State v. Brown, 571 A.2d 816, 816 (Me. 1990). This was done “with the apparent

intent of establishing for every citizen the individual right to bear arms, as

opposed to the collective right to bear arms for the common defense.” Id.

      [¶14] We have previously held that this section of the Maine Constitution

does not give an absolute right to bear arms. Id. at 817-18. Further, article I,

section 16, like the rest of the Maine Constitution, is subject to article IV, part 3,

section 1 of the Maine Constitution, which grants the Legislature “full power to

make and establish all reasonable laws and regulations for the defense and

benefit of the people of this State, not repugnant to this Constitution, nor to that

of the United States.” Me. Const. art. IV, pt. 3, § 1; accord Brown, 571 A.2d at

820. It is “settled law” that article IV, part 3, section 1 gives the State “‘police
                                                                                 9

power’ to pass general regulatory laws promoting the public health, welfare,

safety, and morality.” Brown, 571 A.2d at 820. However, the regulation of

constitutional rights through the State’s police powers must be “reasonable,”

meaning that the regulation must have “a rational relationship to the intended

goals.” Id. (quoting Nat’l Hearing Aid Ctrs., Inc. v. Smith, 376 A.2d 456, 460

(Me. 1977)).

      [¶15] When applied to a law that impacts the right to bear arms

protected by the Maine Constitution, we look for a rational relationship

between the statute impacting that right and “the legitimate state purpose of

protecting the public from misuse of firearms.” Brown, 571 A.2d at 820. For

example, notwithstanding article I, section 16, we have upheld firearm

restrictions for convicted felons. Id. at 819-21; Bouchard, 2015 ME 50, ¶ 11,

115 A.3d 92.

      2.    Legislative authority

      [¶16] J. argues that any law passed impacting the right to bear arms—

such as Maine’s Yellow Flag law—following the 1987 amendment to article I,

section 16 of the Maine constitution, is unconstitutional. J. argues that the right

to bear arms is absolute under the Maine Constitution and cannot be subject to
10

any regulation passed after the 1987 amendment to the Maine Constitution.

We reject this argument for several reasons.

      [¶17] First, in Brown we stated that “[i]n both its original and amended

forms, section 16 appears in the same constitution as article IV, part 3, section 1,

giving the legislature ‘full power to make and establish all reasonable laws and

regulations for the . . . benefit of the people of this State . . . .’” Brown, 571 A.2d

at 820 (emphasis added). Second, as discussed above, the history of the

amendment indicates that, pursuant to the statute, the Attorney General

published a statement about the proposed amendment explaining

      [i]n proposing the amendment, several legislators formally
      expressed their understanding and intention that the proposed
      personal right [to bear arms] . . . would be subject to reasonable
      limitation by legislation enacted at the state or local level. The
      Attorney General has issued an opinion to the same effect.

      ...

      A “YES” vote favors establishing a personal constitutional right to
      keep and carry weapons, subject to reasonable regulation.

Id. at 818 (emphasis omitted).

      [¶18] It is apparent from the legislative history of the amendment that

the Legislature intended that one type of reasonable limitation on this right

would be one based upon the mental health of a citizen. See L.D. 651, Statement

of Fact (113th Legis. 1987) (“[This amendment] will not affect current laws
                                                                                11

regarding . . . people who are mentally unstable.”); Comm. Amend. A to L.D. 651,

No. H-230, Statement of Fact (113th Legis. 1987) (“It is the intent of this

amendment to allow the State to continue to restrict the right of . . . mentally

incompetent persons to bear arms.”). Since 1987, no changes have been made

to the Article IV, Part 3, Section 1 of the Maine Constitution that would impact

the Legislature’s ability to legislate on these matters.

      [¶19]   Although the Legislature can legislate on these matters, the

legislation still must be reasonable, which requires that “the purpose of the

enactment be in the interest of the public welfare and that the methods utilized

bear a rational relationship to the intended goals.” Nat’l Hearing Aid Ctrs., Inc.,

376 A.2d at 460. The purpose of section 3862-A is to promote public safety,

and its provisions bear a rational relationship to that goal. See An Act to

Enhance Personal and Public Safety by Requiring Evaluation of and Judicial

Hearings for Persons in Protective Custody Regarding Risk of Harm and

Restricting Access to Dangerous Weapons: Hearing on L.D. 1811 Before the J.

Standing Comm. on Jud., 129th Legis. (2019) (testimony of Senator Lisa Keim)

(“This legislation aims to strike a balance between protecting the public and

individuals from a person likely to cause harm, while at the same time
12

safeguarding that person’s constitutional rights and their right to due

process.”).

      [¶20] The statute also provides procedural due process. “The two

essential elements of procedural due process are notice and an opportunity to

be heard.” Doe v. Tierney, 2018 ME 101, ¶ 17, 189 A.3d 756. Here, the law

requires that the person restricted by an order receive notice “as soon as

practicable, but no later than 24 hours” following the initial judicial

endorsement     of   the   medical     provider’s   assessment.   34-B   M.R.S.

§ 3862-A(4)(B). The statute also provides for multiple hearings where due

process is afforded, including a hearing within fourteen days of the initial

restriction where the restricted person is represented by counsel and the State

must prove by clear and convincing evidence that the person “presents a

likelihood of foreseeable harm.” Id. § 3862-A(6)(A), (B). The law also allows

for a restricted person to “file one motion for dissolution during an extended

restriction.” Id. § 3862-A(6)(D)(4).

      [¶21] For these reasons, we conclude that Section 38620A does not

violate article I, section 16 of the Maine constitution.
                                                                                  13

B.    Vagueness challenge

      [¶22] J. argues that the terms “likelihood of foreseeable harm” and “in

the foreseeable future” are vague and imprecise. “In a void-for-vagueness

challenge, we do not analyze the statute to ascertain if it is valid on its face, but

instead assess the challenge by testing it in the circumstances of the individual

case and considering whether the statutory language was sufficiently clear to

give the defendant adequate notice that his conduct was proscribed.” State v.

Reckards, 2015 ME 31, ¶ 4, 113 A.3d 589 (quotation marks omitted). “[N]ot

every ambiguity, uncertainty or imprecision of language in a statutory pattern

is unconstitutional, and a statute will withstand a vagueness challenge if any

reasonable construction will support it.” Beauchene v. State, 2017 ME 153, ¶ 15,

167 A.3d 569 (quotation marks omitted). That certain terms are undefined in

a statute “does not render the statute unconstitutional,” and “broad terms

enable the trial court, in its role as factfinder, to weigh the evidence and to

[make] determin[ations].” Id.

      [¶23]     The two standards in the statute that J. argues are

unconstitutionally vague are “likelihood of foreseeable harm” and “in the

foreseeable future.” “Likelihood of foreseeable harm” is defined in section

3862-A, and the definition includes specific circumstances that must be shown:
14

      “Likelihood of foreseeable harm” means a substantial risk in the
      foreseeable future of serious physical harm to the person as
      manifested by recent behaviors or threats of, or attempts at, suicide
      or serious self-inflicted harm; or a substantial risk in the
      foreseeable future of serious physical harm to other persons as
      manifested by recent homicidal or violent behavior or by recent
      conduct or statements placing others in reasonable fear of serious
      physical harm.

34-B M.R.S. § 3862-A(1)(G).

      [¶24] Other sections of Title 34-B use similar terminology. See, e.g.,

34-B M.R.S. § 3801(4-A) (2022) (definitions section of the hospitalization

subchapter for Maine’s behavioral and developmental services statute);

34-B M.R.S. § 3873-A(1)(B) (2022) (progressive treatment program statute);

34-B M.R.S. §§ 3862, 3863, 3864(4)(E)(3) (2022) (protective custody,

emergency admissions to a psychiatric hospital, judicial procedure and

commitment statutes). Similar terminology is also found in other statutes. See,

e.g., 34-A M.R.S. § 3049(1)(B) (2022) (involuntary medication of a person with

mental illness); 34-A M.R.S. § 3069-B (2022) (placement of defendants for

observation); 34-A M.R.S. § 3069-C (2022) (placement of defendants found

incompetent to stand trial); 15 M.R.S. § 104-A (2022) (statute governing release

and discharge from psychiatric hospitalization).

      [¶25] We have rejected void-for-vagueness constitutional challenges

made against similar language used in 15 M.R.S. § 104-A(1), which requires the
                                                                                  15

trial court to consider whether the “person may be released or discharged

without likelihood that the person will cause injury to that person or to others

due to mental disease or mental defect.” We emphasized that the broad terms

in the statute provide sufficient notice and allow the trial court to make

case-by-case determinations. Beauchene, 2017 ME 153, ¶ 15, 167 A.3d 569; see

also Gessner v. State, 2017 ME 139, ¶¶ 8-9, 166 A.3d 980.

      [¶26] Not only has the term “likelihood” been widely used throughout

Maine statutes without constitutional issue, but we have also provided a

definition. In the context of “likelihood of success on the merits,” we defined

“likelihood” as “at most, a probability; at least, a substantial possibility.” Bangor

Hist. Track, Inc. v. Dep’t of Agric., 2003 ME 140, ¶ 9, 837 A.2d 129.

      [¶27] Given the clear definition provided within the statute, the wide

usage of similar language in other statutes, the constitutionality of that

language in those statutes, and our case law, the court did not commit obvious

error when it applied the statute and did not determine it was void for

vagueness.

C.    Sufficiency of the Evidence

      [¶28] Section 3862-A(6)(D)(2) requires that a court find “that there is

clear and convincing evidence to continue or extend the initial restrictions.”
16

“When the burden of proof at trial is clear and convincing evidence, our review

is to determine whether the fact-finder could reasonably have been persuaded

that the required findings were proved to be highly probable.” In re Children of

Shem A., 2020 ME 65, ¶ 7, 232 A.3d 236 (quotation marks omitted). “We review

the court’s findings for clear error and will affirm the decision unless there is

no competent evidence in the record to support it.” In re Steven L., 2017 ME 5,

¶ 11, 153 A.3d 764.

      [¶29] Title 34-B M.R.S. § 3862-A(6)(C) requires the court to

      consider all relevant evidence, including, but not limited to, recent
      threats or acts of violence by the restricted person directed toward
      other persons; recent threats or acts of violence by the restricted
      person directed toward the restricted person; recent acts of
      unlawful abuse of animals by the restricted person; the reckless
      use or threatening display of a dangerous weapon by the restricted
      person; a history of the use, attempted use or threatened use of
      physical force by the restricted person against other persons; a
      record of prior custodial events or restrictions under this section;
      prior involuntary confinement of the restricted person in a hospital
      for persons with psychiatric disabilities; prior protection from
      abuse and protection from harassment orders against the
      restricted person or violations regarding protection from abuse or
      protection from harassment by the restricted person; evidence of
      stalking behavior, severe obsession or sexual violence by the
      restricted person; the illegal use of controlled substances by the
      restricted person; and evidence of alcohol or drug abuse by the
      restricted person. The court shall also consider whether the
      restricted person is receiving treatment responsive to that
      person’s mental health or substance use needs.
                                                                              17

      [¶30] Here, the court was presented with evidence of several of these

factors demonstrating a “likelihood of foreseeable harm.” During the hearing,

the court heard the portions of the 9-1-1 call where J. threatened to kill police

officers numerous times. The court heard testimony from J. and one of the

responding deputies that it took multiple shots with less-than-lethal rounds to

disarm J. The court also heard testimony from both the deputy and the treating

physician that J. remained agitated after being taken into protective custody.

      [¶31] Although some of the circumstances that led to the incident may

have been alleviated, the court also heard evidence that J. had not taken steps

to address other issues that may have led to the incident. He had not undergone

counseling, he had continued to drink, his brother was still living with his

mother and purportedly taking advantage of her, and, when asked about the

lessons he had learned from the incident, J. responded, “Never call 9-1-1.”

Competent evidence supported the court’s decision to extend the restrictions.

D.    Factual Findings

      [¶32] Although the court found that there was “clear and convincing

evidence to continue or extend the initial weapons restriction[s],” it did not

make any further factual findings in its order and left blank the space on the

order intended for those findings. Section 3862-A(6)(D) governs court orders
18

made under the statute and requires only that “the court find[] after hearing

that there is clear and convincing evidence to continue or extend the initial

restrictions.” In its order, the court made the requisite finding, thereby meeting

the statutory requirements. Because J. did not file a motion for findings of fact

and “include the proposed findings of fact and conclusions of law requested,”

M.R. Civ. P. 52(a), we “must assume that the court found those facts necessary

to support its conclusion . . . from the evidence presented.” Markley v. Semle,

1998 ME 145, ¶ 6, 713 A.2d 945; see also Sullivan v. Doe, 2014 ME 109, ¶ 19,

100 A.3d 171.

      [¶33] Here, as discussed above, the trial court was presented with

sufficient evidence to find that J. presented a “likelihood of foreseeable harm.”

38 M.R.S. § 3862-A. Therefore, we do not vacate the trial court’s order

extending the initial weapons restriction until September 22, 2022.

E.    Prosecutorial Misconduct

      [¶34] J. argues that the prosecutor made an improper closing argument

that (1) shifted the burden of proof to the defendant and (2) appealed to

emotion and fear. The portion of the State’s closing argument at issue is as

follows:

      And I challenge the Court to ask itself this question: two months
      from now, six months from now, if we were to find out that [J.] shot
                                                                              19

      and killed himself, his girlfriend, or a police officer, would we in
      good conscience be able to look back to today and say yeah, there
      was no likelihood that that would happen based on what happened
      two weeks ago. We would not. I sincerely hope and would like to
      believe that that is not going to happen, but as we sit here today,
      we cannot honestly say that there is no likelihood of that
      happening, of that foreseeable harm based on what happened less
      than two weeks ago, and that the State has proven by clear and
      convincing [evidence].

      [¶35] “We review instances of alleged prosecutorial misconduct to first

determine whether the misconduct occurred.” State v. Cheney, 2012 ME 119,

¶ 34, 55 A.3d 473. If misconduct—in this case an alleged improper closing

argument—occurred, then we review “the State’s comments as a whole,

examining the incidents of misconduct both alone and taken together.” Id. As

an initial matter, during the trial, J. did not object to the portion of the

prosecutor’s closing argument that he now argues was improper.               The

argument is unpreserved, and, therefore, we review “for obvious error affecting

substantial rights.” Caruso v. Jackson Lab’y, 2014 ME 101, ¶ 21, 98 A.3d 221

(quotation marks omitted).

      [¶36] “[P]rosecutor[s] must limit [their] argument[s] to the facts in

evidence.” State v. Hinds, 485 A.2d 231, 237 (Me. 1984). Although this is a civil

matter, we have stated that “[s]hifting the burden of proof to the defendant or

suggesting that the defendant must present evidence in a criminal trial is
20

improper closing argument.”       Cheney, 2012 ME 119, ¶ 34, 55 A.3d 473.

Similarly, a prosecutor’s inflammatory or emotionally charged remarks are

improper. State v. Stanton, 1998 ME 85, ¶ 12, 710 A.2d 240.

      [¶37] There was no improper shifting of the burden here. Although the

prosecutor may have been imprecise in stating the argument, the State

acknowledged it had the burden to prove the “likelihood of foreseeable harm”

by “clear and convincing” evidence. Nothing in the court’s findings suggests

that, because of the State’s argument, it misunderstood the burden of proof.

J. cannot, therefore, establish obvious error. See State v. Ferguson, 2019 ME 10,

¶ 25, 200 A.3d 272 (stating that the potential for prejudice is lessened in a

bench trial).

      [¶38] We also reject the argument that these remarks were emotionally

charged.   The statements made by the prosecutor were firmly based in

evidence. The court heard, through both testimony and the 9-1-1 call entered

in evidence, that J. had threatened to kill himself, the police, and his girlfriend.

These issues were directly related to the decision that the court had to make

under the statute. See 34-B M.R.S. § 3862-A (6)(C).

      The entry is:

                   Judgment affirmed.
                                                                               21




Lawrence C. Winger, Esq. (orally), Portland, for appellant J.

Jonathan Sahrbeck, District Attorney, and Carlos Diaz, Asst. Dist. Atty. (orally),
Cumberland County District Attorney’s Office, Portland, for appellee State of
Maine


Portland District Court docket number MH-2021-240
FOR CLERK REFERENCE ONLY